PER CURIAM:*
IT IS ORDERED that the appellee’s unopposed motion to vacate sentence is granted.
IT IS FURTHER ORDERED that the appellee’s unopposed motion to remand case to district court for resentencing is granted.
IT IS FURTHER ORDERED that the appellee’s unopposed alternative motion to extend time to file appellee’s brief untiL 14 days after denial of motion to vacate and remand is moot.

 Pursuant to 5th Cir. R. 47.5, the Court has determined that this opinion should not be published and is not precedent except under the limited circumstances set forth in 5th Cir. R. 47.5.4.